Exhibit 10.1

DIRECTOR AGREEMENT

DIRECTOR AGREEMENT (this “Agreement”) made as of the 01 day of June 2015 by and
between Drone Aviation Holding Corp., a Nevada corporation (the “Company”) and
Jay Nussbaum (“Nominee”).

WHEREAS, the Company desires to attract and retain a director who will consent
to serve as Chairman of the Board of Directors of the Company (the “Board”); and

WHEREAS, the Company believes that Nominee possesses valuable qualifications and
abilities to serve on the Company’s Board and as its Chairman.

NOW, THEREFORE, the parties agree as follows:

1. Service to the Board.

(a) Service as a Director. Nominee consents to serve as the Chairman of the
Board of Directors of the Company for a term of two (2) years if elected or
appointed and, upon appointment or election to the Board of the Company, to
serve as a member of the Board of the Company.

Nominee agrees that upon appointment or election he will dutifully perform his
responsibilities as a director in good faith, in accordance with applicable law,
and in accordance with the Articles of Incorporation, bylaws and other policy
and procedures applicable to such service. Upon appointment to the Board,
Nominee shall resign from the Board of Directors of the Company, upon the
request of the Chief Executive.

Nominee understands that this Agreement does not constitute an offer to serve as
a director of the Company, or as an employee, or in any other capacity and that
appointment shall only occur by vote of the Board or shareholders of the
Company. Nominee understands and agrees that if the Company offers Nominee
employment, the Company will request a background check consisting of a criminal
history and other background checks to be used solely for employment-related
purposes and understands an offer and any position will be contingent on the
receipt and evaluation of the background check report.

(b) Service on Committees. Nominee will serve on the following committees and in
the capacities stated:

  Member   Chairperson Audit Committee X   ---- Compensation/Nominating
Committee X   ----        

 To the extent Nominee serves as Audit Committee Chairperson, Nominee represents
that Nominee possesses the necessary skills and experience by which he is
qualified to serve as a qualified financial expert for purposes of such
position, and before the United States Securities and Exchange Commission
(“SEC”).

 

 

 

 

2. Compensation and Expenses.

(a) Compensation. The Company agrees to adopt or has adopted compensation plans
for directors applicable to Nominee, in the event Nominee becomes a director, as
follows:

·Annual fee of $48,000, payable in monthly installments in accordance with the
Company’s past accounting practices;

·2,000,000 shares of restricted common stock of the Company, subject to reverse
monthly vesting over a successive twenty-four (24) month period based on Mr.
Nussbaum’s continued service to the Company;

·Three-year options to purchase up to 5,000,000 shares of the Company’s common
stock at an exercise price of $0.25 per share, vesting as follows:

o(i) 20% of the above options shall vest at any time between June 1, 2015 and
June 1, 2017 when an aggregate of $1,000,000 in revenue is recorded based upon
Nominee’s direct business development efforts;

o(ii) another 20% of the above options shares shall vest at any time between
June 1, 2015 and June 1, 2017 when an additional aggregate of $1,000,000 in
revenue is recorded based upon Nominee’s direct business development efforts;

o(iii) another 20% of the above options shares shall vest at any time between
June 1, 2015 and June 1, 2017 when an additional aggregate of $1,000,000 in
revenue is recorded based upon Nominee’s direct business development efforts;

o(iv) another 20% of the above options shares shall vest at any time between
June 1, 2015 and June 1, 2017 when an additional aggregate of $1,000,000 in
revenue is recorded based upon Nominee’s direct business development efforts;
and

o(v) another 20% of the above options shares shall vest at any time between June
1, 2015 and June 1, 2017 when an additional aggregate of $1,000,000 in revenue
is recorded based upon Nominee’s direct business development efforts.

·Three-year options to purchase up to 3,000,000 shares of the Company’s common
stock at an exercise price of $0.25 per share, vesting in two (2) equal
installments on each annual anniversary of the date of this Agreement.

(b) Expenses. The Company shall reimburse Nominee for all reasonable and
necessary out-of-pocket expenses, including travel, incurred in connection with
the performance of Nominee’s duties as a director on behalf of the Company
(“Expenses”), upon submission of adequate documentation therefor.

(c) Insurance. The Company presently maintains a policy of directors’ and
officers’ insurance coverage with a liability limit of $2,000,000 (“D&O
Insurance”). In the event any notice of termination or significant change in
coverage or terms of D&O Insurance are received by the Company, prompt written
notice shall be provided Nominee for so long as he serves as a director of the
Company and during any subsequent period during which Nominee may be entitled to
the benefit of such D&O Insurance.

3. Confidentiality. Nominee acknowledges that he shall be obtaining access to
certain confidential information concerning the Company and its plans and
affairs, including, but not limited to, business methods, systems, scheduling,
financial data, intellectual property and strategic plans which are unique
assets (“Confidential Information”). Nominee covenants and agrees to not,
directly or indirectly, in any manner, utilize or disclose to any person, firm
or entity, such Confidential Information.

4. Termination. This Agreement shall terminate upon resignation or removal of
Nominee as a director of the Company, provided that any provision of this
Agreement not capable of performance prior to termination shall survive, shall
survive such termination for the period necessary for performance.

5. Assignment. The duties and obligations of Nominee under this Agreement are
personal and therefore Nominee may not assign any right or duty under this
Agreement without the prior written consent of the Company.

6. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

     DRONE AVIATION HOLDING CORP. By: _____________________________ Name:
Felicia A. Hess Title: Chief Executive Officer   NOMINEE:  
________________________________ Name:        Jay H. Nussbaum

Address: 9324 Georgetown Pike

Great Falls VA 22066

_________________________________

SS#______________________________

Place of Birth:______________________

 

 

 

 

 

3



--------------------------------------------------------------------------------

 